¶21 (dissenting) — The trial court properly applied our precedent and admitted evidence of prior acts of domestic violence between the defendant and the victim in order to assist the jury in judging the credibility of the testifying victim. Nevertheless, the majority finds that the trial court abused its discretion by admitting evidence of the history between the victim and the defendant because the victim was not a “recanting” witness. Because I see no basis for that limitation in our cases or in the reasons supporting the admission of such testimony, I dissent.
Madsen, C.J.
Discussion
¶22 In State v. Magers, 164 Wn.2d 174, 186, 189 P.3d 126 (2008) (plurality opinion), this court held that admission of the defendant’s prior bad acts in the context of domestic violence, when offered to assist the jury in evaluating the credibility of a victim, is permissible under ER 404(b). This court adopted the rationale from a prior Court of Appeals *928opinion that “ ‘ “[t]he jury was entitled to evaluate [the victim’s] credibility with full knowledge of the dynamics of a relationship marked by domestic violence and the effect such a relationship has on the victim.” ’ ” Magers, 164 Wn.2d at 186 (quoting 5D Karl B. Tegland, Washington Practice: Courtroom Handbook on Washington Evidence ch. 5, at 234-35 (2007-08) (quoting State v. Grant, 83 Wn. App. 98, 108, 920 P.2d 609 (1996))).
¶23 The majority recognizes the rule and its reason, but it limits such credibility evidence to cases where a victim recants. Because the victim here did not recant any testimony, it argues, the trial court erred by admitting evidence of the defendant’s prior domestic violence convictions under ER 404(b). But, while the victim did not recant prior statements, her testimony on the stand did minimize the violence of the interaction she had with the defendant. The majority does not explain why it sees a difference in the dynamics of domestic violence between these two situations, nor do I see one.
¶24 Indeed, in Grant, the opinion from which Magers's reasoning derives, the victim did not recant. Instead, the Grant court admitted evidence of prior assaults by the defendant to explain the dynamics of domestic violence and the seemingly inconsistent conduct on the part of the victim. As the court there explained:
As is reflected in the present case, victims of domestic violence often attempt to placate their abusers in an effort to avoid repeated violence, and often minimize the degree of violence when discussing it with others. The Grants’ history of domestic violence thus explained why Ms. Grant permitted Grant to see her despite the no-contact order, and why she minimized the degree of violence when she contacted Grant’s defense counsel after receiving a letter from Grant, sent from jail. Ms. Grant’s credibility was a central issue at trial. The jury was entitled to evaluate her credibility with full knowledge of the dynamics of *929a relationship marked by domestic violence and the effect such a relationship has on the victim.
Grant, 83 Wn. App. at 107-08 (footnote omitted).
¶25 In this case there was a domestic violence no contact order prohibiting the defendant from contacting the victim and her child. Despite the no contact order, the victim and her mother arranged for the defendant to pick up the child at the mother’s home. A “scuffle” broke out, and the mother called the police. Before the police arrived, the defendant drove away with the victim and the child. The mother, who tried to stop the defendant, was dragged about 75 feet. As she saw the defendant drive away, the victim’s mother saw the defendant hit the victim. At trial, the victim said that she calmly entered the defendant’s truck and drove away. The trial court allowed evidence of the defendant’s prior assaultive behavior toward the victim to assist the jury in evaluating the victim’s testimony, and the jury was instructed as to the limited purpose of the testimony.
¶26 The fact that patterns of domestic violence often instill a fear of retaliation in the victim if she testifies about the incident accurately to the jury applies equally to explain a victim who downplays the incident in the first instance as it does to one who recants prior testimony. The policy that this court adopted in Magers does not support limiting its application to instances of explicit recantation. Evidence of a history of domestic violence between the victim and the defendant leading to the defendant’s prior conviction would certainly contextualize the victim’s testimony in a helpful way for the jury, regardless of whether the victim recants or only minimizes.
¶27 A few years after our decision in Magers, the Court of Appeals in State v. Baker, 162 Wn. App. 468, 259 P.3d 270 (2011), rejected an argument similar to the one raised here: that there is a distinction between recanting victims and other victims of domestic violence. To the contrary, the court held that the rationale of contextualizing the relationship *930between the defendant and the victim by allowing the introduction of prior violent acts between the parties applied equally to explain the victim’s testimony on the stand. Baker, the defendant there, sought review in this court, but we denied his petition. State v. Baker, 173 Wn.2d 1004, 268 P.3d 942 (2011).
¶28 Besides lacking a basis for distinguishing between recanting and nonrecanting victims, the majority’s new limitation is also at odds with other evidence rules. Although the majority argues that my view is untethered to the rules of evidence, majority at 925 n.3, it concedes that evidence of past domestic violence may be admissible if introduced through expert testimony. Majority at 925 n.4.1 am unfamiliar with this novel expert witness exception to ER 404(b). Far from being untethered to the rules, admitting the testimony in this case fits well within the rules that govern impeachment, which allow great latitude in exploring bias and interest that might affect testimony. Generally, parties may impeach their own witnesses in any otherwise permissible manner except where their primary purpose is to introduce otherwise inadmissible evidence. See State v. Lavaris, 106 Wn.2d 340, 721 P.2d 515 (1986); ER 607 (permitting parties to impeach their own witnesses). Bias is a common ground for impeachment and may be proved using direct examination, cross-examination, or extrinsic evidence. See Roger Park & Tom Lininger, The New Wigmore: A Treatise on Evidence: Impeachment and Rehabilitation § 6.1, at 243-46 (2012); State v. Whyde, 30 Wn. App. 162, 166, 632 P.2d 913 (1981) (“Bias and interest are relevant to the credibility of a witness.”); United States v. Abel, 469 U.S. 45, 52, 105 S. Ct. 465, 83 L. Ed. 2d 450 (1984) (“Proof of bias is almost always relevant because the jury, as finder of fact and weigher of credibility, has historically been entitled to assess all evidence which might bear on the accuracy and truth of a witness’ testimony.”). A history of violence between the victim and the defendant *931would allow the jury to consider whether the victim fears the defendant and therefore may skew her testimony.
¶29 My view does not create a domestic violence exception for prior bad acts, as the majority claims. See majority at 925 n.3. The reasoning that supports admitting the testimony in this case applies equally to all cases where prior violence between the testifying witness and the defendant creates the potential that the witness may skew testimony based on fear of retaliation.
¶30 The evidence admitted in this case is classic impeachment evidence to prove the bias of the witness by showing that the opposing party has coerced or incentivized the witness to testify a certain way. The trial court did not abuse its discretion in admitting the evidence, the Court of Appeals correctly affirmed, and this court should do the same.
Reconsideration denied January 13, 2015.